Appeal by the defendant from a judgment of the Supreme Court, Queens County (Goldstein, J.), rendered March 14, 1991, convicting her of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention regarding the inadequacy of the court’s adverse inference charge, imposed as an appropriate sanction for the destruction of the scratch paper upon which the arresting officer had originally written the descriptions of the perpetrators (see, People v Wallace, 76 NY2d 953; People v Rosario, 9 NY2d 286, cert denied 368 US 866), is unpreserved for appellate review (see, People v Thomas, 50 NY2d 467) and, in any event, is without merit (see, People v Lawley, 196 AD2d 890 [decided herewith]; People v Martinez, 71 NY2d 937; People v Morillo, 181 AD2d 532).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Miller, Santucci and Joy, JJ., concur.